Citation Nr: 1219797	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  09-23 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for sleep disorder, including sleep apnea. 

2. Entitlement to service connection for gastroesophageal reflux disease.  

3. Entitlement to service connection for a respiratory disability, including sinus problems and headaches.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to August 2001, including service in Kuwait.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In an April 2011 rating decision, the RO granted service connection for allergic rhinitis.  

In April 2012, the Veteran testified in a Travel Board hearing in front of the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A VA General Medical examination was conducted in March 2010.  The Veteran was diagnosed with sleep apnea and allergic rhinitis.  In an April 2011 rating decision, the Veteran was granted service connection for allergic rhinitis with an evaluation of 30 percent, effective July 23, 2007.  The Veteran contends that his service-connected rhinitis aggravated his sleep apnea.  

Service connection may be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Here, as the March 2010 VA examination did not address whether sleep apnea was aggravated by allergic rhinitis, the Board finds that another VA examination is warranted.   

The March 2010 VA examiner also provided that there was a diagnosis of gastroesophageal reflux disease (GERD) and concluded that it was not an undiagnosed illness and was not caused by or related to his exposure to dust particles when he was station in the Gulf War area.  The examiner, however, did not provide any rationale for his opinion.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

The VA examiner also did not address the Veteran's contentions that GERD first manifested in basic training before he was deployed to the Gulf War and continued throughout service.  Therefore, the Board finds that a remand is required to obtain another VA opinion.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additionally, the Veteran's original claim included the issue of entitlement to service connection for respiratory condition, to include allergies and sinuses with headaches.  Initially, this claim was denied in a July 2008 rating decision.  The Veteran filed a notice of disagreement in July 2008 and a statement of the case was issued in May 2009.  A substantive appeal for all issues was filed in July 2009 in which the Veteran requested a Board hearing.  In April 2011, the RO granted service connection for allergic rhinitis, but did not address sinus problems or headaches.  

In June 2011, the Veteran, through his representative, submitted a statement and requested that the issues of sinus problems and headaches be reviewed by a Decision Review Officer (DRO) and requested a DRO hearing.  Although a Board hearing was held in April 2012, unfortunately, these issues were not certified to the Board by the RO and accordingly were not addressed during the hearing.  

A remand is necessary to allow the Veteran the opportunity to present testimony as to his claim for service connection for sinus problems and headaches at a hearing, either in front of a DRO or the Board, and to allow initial review of the newly submitted evidence by the AOJ.  See Disabled American Veteran v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a). 

Accordingly, the case is REMANDED for the following action:

1. Send the claims folder to the examiner who conducted the March 2010 VA examination and ask the examiner to review the file and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea has been aggravated by his service-connected allergic rhinitis or any other service-connected disability.  

The term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  If the examiner determines that an opinion cannot be provided without another examination, then the Veteran should be scheduled for another examination.  

If the examiner from March 2010 is unavailable, then a new examination should be provided and the new examiner should provide the requested opinion.  A complete rationale should be provided for any opinion offered.

2. If possible, the same examiner who examined the Veteran during the March 2010 VA examination should be afforded an opportunity to provide a rationale for his opinion that GERD was not related to service.  The Board emphasizes that a detailed rationale for the opinion is necessary.  Specifically, the examiner should address the Veteran's assertions of GERD symptoms in service and continuity of relevant symptoms since service.  

The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with any further opinion. 

If the same examiner is no longer available, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of the Veteran's GERD.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's GERD had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's assertions of symptoms in service, his assertions of continuity of relevant symptoms since service and the service treatment records that do not show treatment for GERD in service.  

A complete rationale must be provided for any opinion offered. 

3. The RO should contact the Veteran and clarify whether the Veteran requests a Board or DRO hearing for the issue of entitlement to service connection for a respiratory condition, including sinus problems and headaches.  If a hearing is requested, it should be scheduled accordingly.  

4. Then, the RO should readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

